Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s amendment submitted on July 28, 2022.
Claims 1-27 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 9-12, 14-15, 18-21, 23-24, and 27 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremain, US Publication No. 2002/0069369 (“Tremain”) in view of Montano et al. US Patent No. 7,072,728 (“Montano”), Keshav et al. US Patent No. 6,985,937 (“Keshav”), Aman et al. US Patent No. 6,249,800 (“Aman”), and Eilert et al. US Patent No. 5,537,542 (“Eilert”).
	Applicant submitted that, in Keshav does not appear to describe or suggest heuristically selecting the host that best matches the configuration of the virtual machine and performance goals of the individual.
The examiner respectfully disagrees that the Tremain, Montano, Keshav, and Eilert do not teach the limitation.  While Keshav does not expressly recite a virtual machine, Keshav similarly discloses a virtual server, which is a virtualization of a server, wherein the virtual server requires a particular amount of resources (col. 3, lines 65-col. 4, line 3.  col. 4, lines 33-37.  virtual server 162A consumes 15% of physical 160A’s disk space, memory, network bandwidth, and CPU processing).  Keshav describe that the virtual server is assigned a certain amount of resources and the virtual server may require additional resources (col. 5, lines 60-67. additional memory allocation, sample principle extended to other types of resource. col. 7, line 6-10. virtual server resource configuration. col. 11, lines 10-16.  requires an increased resource allocation), which is a configuration of the virtual machine.  It is noted that Applicant’s specification, on paragraph [0093]-[0094], similarly describes specifying resources, such as the amount of memory and/or amount of storage space, as a configuration of the virtual machine.  Keshav further describes using heuristics to select a physical host with the largest weighted resource availability that has sufficient resources to meet the resource demands of the virtual server (col. 11, lines 53-59), which is a host that best matches the configuration of the virtual server.
Tremain describes a user providing configuration of a virtual machine and establishing a virtual machine on one or more of a plurality of hosts (para. [0075] setting up on a real computer at the request of each of said customers at least one virtual machine, said at least one virtual machine for each of said customers having a specification… para. [0077] customer wanting a file server having a particular type of CPU, amount of memory, data storage capacity, etc…  set up by the provider may be carried out automatically in response).  The combination of Tremain and Keshav discloses using heuristics to select a real computer that matches the configuration, i.e. required resources, of the virtual machine.

Claim Objections
Claim 9 is objected to because of the following informalities:  
The period at the end of the claim is underlined.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the language “selecting the host that best matches the configuration of the virtual machine and performance goals of the individual goals of the individuals” renders the claim indefinite.  The claim uses the language "best matches" in selecting the host, “the host that matches the configuration of the virtual machine.”  The specification, on paragraph [0089], recites in part, “When the user selects a configuration, the heuristics engine 880 applies the heuristics and rules to determine the best host, and provisions the VM on that host,” and on paragraph [0094], “In case no such host is found, the provisioning server (in particular, the heuristics engine 880) selects the best host that has enough storage space to host the disks with expected amount of data.”  It is not clear what specific requirement(s) are of a host that "best" matches the configuration.  It is not clear what distinction, if any, are of a host that matches the configuration of the virtual machine verses a host that best matches the configuration of the virtual machine.  Claims 10 and 19 are rejected under a similar rationale as claim 1.
Regarding claim 9, there is insufficient antecedent basis for “the highest available capacity.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, 9-12, 14-15, 18-21, 23-24, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremain, US Publication No. 2002/0069369 (“Tremain”) in view of Montano et al. US Patent No. 7,072,728 (“Montano”), Keshav et al. US Patent No. 6,985,937 (“Keshav”), Aman et al. US Patent No. 6,249,800 (“Aman”), and Eilert et al. US Patent No. 5,537,542 (“Eilert”).

Regarding claim 1, Tremain teaches a method for identifying a host for an application in a virtualized environment, comprising: 
receiving, from an individual, information indicating a configuration for a virtual machine, the configuration specifying at least: an amount of memory and a network configuration (para. [0043] setting up on a real computer at least one virtual machine, said at least one virtual machine having a specification by the customer.  para. [0077] customers or other users.  customer wanting a file server having a particular type of CPU, amount of memory, storage capacity. para. [0197] virtual network VNA for the first customer.  para. [0203] virtual network… according to different customers’ requirements); 
obtaining host state information of a plurality of hosts (para. [0133] allow the operating parameters of the real computer to be monitored);
selecting, from a plurality of hosts, a host that is compatible with the configuration for the virtual machine and for deploying the virtual machine (para. [0075] setting up on a real computer at the request of each of said customers at least one virtual machine… said at least one virtual machine for each of said customers having a specification determined in accordance with the computer service or services requested by said customer.  para. [0077] provider will set up virtual arrangements on a real computer.  para. [0078] one or more real computers operated in hosting centre.  para. [0131] create virtual hardware platform).
Tremain does not teach the configuration specifying at least: one or more disks; a size of each of the one or more disks.
Tremain does not teach based on the host state information, heuristically select, from the plurality of hosts, a host that is compatible with the configuration for the virtual machine; wherein heuristically selecting the host includes selecting the host that best matches the configuration of the virtual machine and performance goals of the individual.
Montano discloses the concept of a receiving information indicating configuration specifying one or more disks; a size of each of the one or more disks; and a network configuration (col 5, lines 25-35, 50-54.  specify numerous other hardware variables… size of the hard drive, amount of installed memory, network interface cards).  Tremain discloses a customer specifying characteristics, such as CPU, memory, and storage, for a virtual machine.  As described by Montano, it was known in the art for a customer to specify various desired hardware characteristics.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied Montano’s concept of a customer’s specification of hardware variables with Tremain such that a customer in Tremain is further capable of specifying additional variables.  One of ordinary skill in the art would have been motivated to do so because Tremain is directed to providing services according various customer requirements (para. [0077]), and it would have been beneficial to have provided options for customers to further specify components typically used by computers.
Keshav discloses receiving information indicating a configuration for a virtual server (col. 4, lines 25-31. virtual servers 162 each may consume different amount of resources of the physical host machines 160… resources include disk space, memory, network capacity, and processing cycles.  col. 6, lines 5-9. required resource increases); obtaining host state information of a plurality of hosts (col. 10, lines 66-col. 11, line 4. monitor resource usage of a group of physical hosts); and based on the host state information, heuristically select, from the plurality of hosts, a host that is compatible with the configuration for the virtual server; wherein heuristically selecting the host includes selecting the host that best matches the configuration of the virtual server (col. 3, lines 50-53.  physical host machines adapted to support virtual servers.  col. 5, lines 60-67. additional memory allocation, sample principle extended to other types of resource. col. 7, line 6-10. virtual server resource configuration. col. 11, lines 10-16.  requires an increased resource allocation.  col. 11, lines 32-40, 53-59.  using the easiest fit heuristic… select the physical host with the largest weighted resource availability.  choice of physical host 160B is subject to the constraint that the selected 160B has sufficient resources to meet the resource demands).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied Keshav’s disclosure of using heuristics to select a host that best matches configuration of the virtual server in Tremain’s invention of deploying a virtual machine on a host, i.e. real computer such that a host compatible with the configuration for the virtual machine and best matches the configuration of the virtual machine is selected.  One of ordinary skill in the art would have been motivated to do so in order to have provided the benefits of providing quality of service guarantees for a customer and providing a host with sufficient resources to meet customer demands (col. 2, lines 25-26.  providing quality of service guarantees for a customer…). 
Aman teaches selecting, from a plurality of hosts, a host with a highest available capacity based on performance goals (col. 12, lines 20-34.  different service class has a set of business goals associated therewith. goals, e.g., required response time and required execution velocity.  col. 28, lines 30-34, 65-66.  servers that are meeting their goals are selected first.   col. 29, lines 3-6.  select, using current capacity information, the one system(s) from those in the set.  server is selected as that which is meeting its goals…, the goal-meeting server then having the most available capacity.  col. 31, line 11-16. select one particular system that is then viewed as "best" choice.  col. 33, lines 10-16.  "best" system, particular system which then had the most available capacity. col. 36, lines 16-22).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain and Keshav with Aman’s disclosure of selecting a host with a highest available capacity based on performance goals such that the heuristically selecting of a host disclosed in Keshav is further based on performance goals.  One of ordinary skill in the art would have been motivated to do so because Tremain describes providing business infrastructure services for customers, and Keshav describes providing services to a user, which may be user of a company.  It would have been beneficial to enable selecting a host that satisfies user-defined business importance and business goals (col. 6, lines 63-col. 7, line 3).
Eilert discloses an individual providing a work request to a server and determining resources based on performance goals of the individual (col. 1, line 44-45.  performance goals of the client, each client may have different performance goals.  col, 2, lines 63-65. clients... end users.  col. 3, lines 1-5, 29-37.  work request to a particular server. performance goals are set for the clients.  col. 3, lines 60-65; claim 1.   improving the performance of server work units).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain and Aman with Eilert’s disclosure of a user providing a request and resources are determined based on performance goals of the user such that the host is selected based on performance goals of the user indicating configuration of the virtual machine.  One of ordinary skill in the art would have been motivated to do so for benefits of managing performance of servers and providing a host that best meets performance goal of clients (col. 1, lines 41-45).

Regarding claim 10, Tremain teaches a non-transitory computer-readable storage medium comprising computer executable instructions, which when executed by a processor, cause the processor to: 
receive, from an individual, information indicating a configuration for a virtual machine, the configuration specifying at least: an amount of memory; and a network configuration (para. [0043] setting up on a real computer at least one virtual machine, said at least one virtual machine having a specification by the customer.  para. [0077] customer wanting a file server having a particular type of CPU, amount of memory, storage capacity. para. [0131] create virtual hardware platform.  para. [0197] virtual network VNA for the first customer.  para. [0203] virtual network… according to different customers’ requirements);  
selecting, from a plurality of hosts, a host that is compatible with the configuration for the virtual machine and for deploying the virtual machine (para. [0075] setting up on a real computer at the request of each of said customers at least one virtual machine… said at least one virtual machine for each of said customers having a specification determined in accordance with the computer service or services requested by said customer.  para. [0077] provider will set up virtual arrangements on a real computer.  para. [0078] one or more real computers operated in hosting centre.  para. [0131] create virtual hardware platform).
Tremain does not teach the configuration specifying one or more disks; a size of each of the one or more disks.
Tremain does not teach cause the processor to: obtain host state information of a plurality of hosts; and based on the host state information, heuristically select, from the plurality of hosts, a host that is compatible with the configuration for the virtual machine; wherein heuristically selecting the host includes selecting the host that best matches the configuration of the virtual machine and performance goals of the individual.
Montano discloses the concept of a configuration specifying one or more disks; a size of each of the one or more disks; and a network configuration (col 5, lines 25-35, 50-54.  specify numerous other hardware variables… size of the hard drive, amount of installed memory, network interface cards).  Tremain discloses a customer specifying characteristics, such as cpu, memory, storage for a virtual machine.  As disclosed by Montano, it was known in the art for a customer to specify desired hardware characteristics.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied Montano’s concept of a customer’s specification of hardware variables with Tremain such that the a customer in Tremain is further capable of specifying additional variables.  One of ordinary skill in the art would have been motivated to do so because Tremain is directed to providing services according various customer requirements (para. [0077]), and it would have been beneficial to have provided options for customers to further specify components typically used by computers.
Keshav discloses receiving information indicating a configuration for a virtual server (col. 4, lines 25-31. virtual servers 162 each may consume different amount of resources of the physical host machines 160… resources include disk space, memory, network capacity, and processing cycles.  col. 6, lines 5-9. required resource increases); obtaining host state information of a plurality of hosts (col. 10, lines 66-col. 11, line 4. monitor resource usage of a group of physical hosts); and based on the host state information, heuristically select, from the plurality of hosts, a host that is compatible with the configuration for the virtual server; wherein heuristically selecting the host includes selecting the host that best matches the configuration of the virtual server (col. 3, lines 50-53.  physical host machines adapted to support virtual servers.  col. 5, lines 60-67. additional memory allocation, sample principle extended to other types of resource. col. 7, line 6-10. virtual server resource configuration. col. 11, lines 10-16.  requires an increased resource allocation.  col. 11, lines 32-40, 53-59.  using the easiest fit heuristic… select the physical host with the largest weighted resource availability.  choice of physical host 160B is subject to the constraint that the selected 160B has sufficient resources to meet the resource demands).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied Keshav’s disclosure of using heuristics to select a host that best matches configuration of the virtual server in Tremain’s invention of deploying a virtual machine on a host, i.e. real computer such that a host compatible with the configuration for the virtual machine and best matches the configuration of the virtual machine is selected.  One of ordinary skill in the art would have been motivated to do so in order to have provided the benefits of providing quality of service guarantees for a customer and providing a host with sufficient resources to meet customer demands (col. 2, lines 25-26.  providing quality of service guarantees for a customer…). 
Aman teaches selecting, from a plurality of hosts, a host with a highest available capacity based on performance goals of a user (col. 12, lines 20-34.  different service class has a set of business goals associated therewith. goals, e.g., required response time and required execution velocity.  col. 28, lines 30-34, 65-66.  servers that are meeting their goals are selected first.   col. 29, lines 3-6.  select, using current capacity information, the one system(s) from those in the set.  server is selected as that which is meeting its goals, the goal-meeting server then having the most available capacity.  col. 31, line 11-16. select one particular system that is then viewed as "best" choice.  col. 33, lines 10-16.  "best" system, particular system which then had the most available capacity. col. 36, lines 16-22.  Examiner’s Note:  The claim broadly states “a user” and does not further define the user).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain and Keshav with Aman’s disclosure of selecting a host with a highest available capacity based on performance goals such that the heuristically selecting of a host disclosed in Keshav is further based on performance goals.  One of ordinary skill in the art would have been motivated to do so because Tremain describes providing business infrastructure services for customers, and Keshav describes providing services to a user, which may be user of a company.  It would have been beneficial to enable selecting a host that satisfies user-defined business importance and business goals (col. 6, lines 63-col. 7, line 3).
Eilert discloses an individual providing a work request to a server and provide resources based on performance goals of the individual (col. 1, line 44-45.  performance goals of the client, each client may have different performance goals.  col, 2, lines 63-65. clients... end users.  col. 3, lines 1-5, 29-37.  work request to a particular server. performance goals are set for the clients.  col. 3, lines 60-65; claim 1.   improving the performance of server work units).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain and Aman with Eilert’s disclosure of a user providing a request and resources are determined based on performance goals of the user such that the host is selected based on performance goals of the user indicating configuration of the virtual machine.  One of ordinary skill in the art would have been motivated to do so for benefits of managing performance of servers and providing a host that best meets performance goal of clients (col. 1, lines 41-45).

Regarding claim 19, Tremain teaches a device, comprising: 
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 
receiving information indicating a configuration for a virtual machine, the configuration specifying at least: an amount of memory; and a network configuration (para. [0043] setting up on a real computer at least one virtual machine, said at least one virtual machine having a specification by the customer.  para. [0077] customer wanting a file server having a particular type of CPU, amount of memory, storage capacity. para. [0131] create virtual hardware platform.  para. [0197] virtual network VNA for the first customer.  para. [0203] virtual network… according to different customers’ requirements); 
selecting, from a plurality of hosts, a host that is compatible with the configuration for the virtual machine and for deploying the virtual machine (para. [0075] setting up on a real computer at the request of each of said customers at least one virtual machine… said at least one virtual machine for each of said customers having a specification determined in accordance with the computer service or services requested by said customer.  para. [0077] provider will set up virtual arrangements on a real computer.  para. [0078] one or more real computers operated in hosting centre.  para. [0131] create virtual hardware platform).
Tremain does not teach the configuration specifying at least: one or more disks; and a size of each of the one or more disks.
Tremain does not teach instructions to: obtain host state information of a plurality of hosts; and based on the host state information, heuristically select, from the plurality of hosts, a host that is compatible with the configuration for the virtual machine; wherein heuristically selecting the host includes selecting the host that best matches the configuration of the virtual machine and based on performance goals of an individual.
Montano discloses the concept of a configuration specifying one or more disks; a size of each of the one or more disks; and a network configuration (col 5, lines 25-35, 50-54.  specify numerous other hardware variables… size of the hard drive, amount of installed memory, network interface cards).  Tremain discloses a customer specifying characteristics, such as cpu, memory, storage for a virtual machine.  As disclosed by Montano, it was known in the art for a customer to specify desired hardware characteristics.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied Montano’s concept of a customer’s specification of hardware variables with Tremain such that the a customer in Tremain is further capable of specifying additional variables.  One of ordinary skill in the art would have been motivated to do so because Tremain is directed to providing services according various customer requirements (para. [0077]), and it would have been beneficial to have provided options for customers to further specify components typically used by computers.
Keshav discloses receiving information indicating a configuration for a virtual server (col. 4, lines 25-31. virtual servers 162 each may consume different amount of resources of the physical host machines 160… resources include disk space, memory, network capacity, and processing cycles.  col. 6, lines 5-9. required resource increases); obtaining host state information of a plurality of hosts (col. 10, lines 66-col. 11, line 4. monitor resource usage of a group of physical hosts); and based on the host state information, heuristically select, from the plurality of hosts, a host that is compatible with the configuration for the virtual server; wherein heuristically selecting the host includes selecting the host that best matches the configuration of the virtual server (col. 3, lines 50-53.  physical host machines adapted to support virtual servers.  col. 5, lines 60-67. additional memory allocation, sample principle extended to other types of resource. col. 7, line 6-10. virtual server resource configuration. col. 11, lines 10-16.  requires an increased resource allocation.  col. 11, lines 32-40, 53-59.  using the easiest fit heuristic… select the physical host with the largest weighted resource availability.  choice of physical host 160B is subject to the constraint that the selected 160B has sufficient resources to meet the resource demands).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied Keshav’s disclosure of using heuristics to select a host that best matches configuration of the virtual server in Tremain’s invention of deploying a virtual machine on a host, i.e. real computer such that a host compatible with the configuration for the virtual machine and best matches the configuration of the virtual machine is selected.  One of ordinary skill in the art would have been motivated to do so in order to have provided the benefits of providing quality of service guarantees for a customer and providing a host with sufficient resources to meet customer demands (col. 2, lines 25-26.  providing quality of service guarantees for a customer…). 
Aman teaches selecting, from a plurality of hosts, a host with a highest available capacity based on performance goals of a user (col. 12, lines 20-34.  different service class has a set of business goals associated therewith. goals, e.g., required response time and required execution velocity.  col. 28, lines 30-34, 65-66.  servers that are meeting their goals are selected first.   col. 29, lines 3-6.  select, using current capacity information, the one system(s) from those in the set.  server is selected as that which is meeting its goals, the goal-meeting server then having the most available capacity.  col. 31, line 11-16. select one particular system that is then viewed as "best" choice.  col. 33, lines 10-16.  "best" system, particular system which then had the most available capacity. col. 36, lines 16-22.  Examiner’s Note:  The claim broadly states “a user” and does not further define the user).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain and Keshav with Aman’s disclosure of selecting a host based on performance goals such that the heuristically selecting of a host is further based on performance goals.  One of ordinary skill in the art would have been motivated to do so because Tremain describes providing business infrastructure services for customers, and Keshav describes providing services to a user, which may be user of a company.  It would have been beneficial to enable selecting a host that satisfies requests in view of user-defined business importance and business goals (col. 6, lines 63-col. 7, line 3).
Eilert discloses an individual providing a work request to a server and provide resources based on performance goals of the individual (col. 1, line 44-45.  performance goals of the client, each client may have different performance goals.  col, 2, lines 63-65. clients... end users.  col. 3, lines 1-5, 29-37.  work request to a particular server. performance goals are set for the clients.  col. 3, lines 60-65; claim 1.   improving the performance of server work units).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain and Aman with Eilert’s disclosure of a user providing a request and resources are determined based on performance goals of the user such that the host is selected based on performance goals of the user indicating configuration of the virtual machine.  One of ordinary skill in the art would have been motivated to do so for benefits of managing performance of servers and providing a host that best meets performance goal of clients (col. 1, lines 41-45).

Regarding claim 2, Tremain in view of Montano, Keshav, Aman, and Eilert teach the method of claim 1, wherein the virtual machine is a staged virtual machine (Tremain: para. [0174] pre-configured virtual machines stored for different customers).

Regarding claim 3, Tremain in view of Montano, Keshav, Aman, and Eilert teach the method of claim 1, wherein the information is received from a remote computer system (Tremain: fig. 4; para. [0041] customer terminals for accessing these systems).

Regarding claim 5, Tremain in view of Montano, Keshav, Aman, and Eilert teach the method of claim 1, further comprising: automatically deploying the virtual machine on the heuristically selected host (Tremain: para. [0131] configuration of virtual server may be automated.  para. [0149] [0187] customer-specific computer equipment, once a specification for such structure has been determined by a customer, an virtual system can be brought into being entirely automatically.  Keshav: col. 6, lines 5-21. heuristic methods… used to select a new physical host).

Regarding claim 6, Tremain in view of Montano, Keshav, Aman, and Eilert teach the method of claim 1, wherein the virtual machine includes one or more virtual CPUs (Tremain: para. [0077] virtual file server appears exactly as though it were a real file server having a real CPU… para. [0116] multiple virtual servers that have different virtual processor architectures).

Regarding claim 9, Tremain does not teach the method of claim 1, wherein the highest available capacity is the host whose processor currently has the most available cycles.
Keshav suggests highest available capacity is a host whose processor currently has the most available cycles (col. 4, line 29-31.  examples of resources include… processing cycles (CPU resources.  col. 6, lines 16-21.  physical host 160 with the most available resources is selected.  col. 11, lines 32-35, 53-62.  find the physical host that has the most available resources). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain with Keshav’s disclosure.  One of ordinary skill in the art would have been motivated to do so in order to have provided the benefits of providing quality of service guarantees for a customer and providing a host with sufficient resources to meet customer demands (col. 2, lines 25-26.  providing quality of service guarantees for a customer…). 

Regarding claim 11, Tremain in view of Montano, Keshav, Aman, and Eilert teach the non-transitory computer-readable storage medium of claim 10, wherein the virtual machine is a staged virtual machine (Tremain: para. [0174] pre-configured virtual machines stored for different customers).

Regarding claim 12, Tremain in view of Montano, Keshav, Aman, and Eilert teach the non-transitory computer-readable storage medium of claim 10, wherein the information is received from a remote computer system (Tremain: fig. 4; para. [0041] customer terminals for accessing these systems).

Regarding claim 14, Tremain in view of Montano, Keshav, Aman, and Eilert teach the non-transitory computer-readable storage medium of claim 10, wherein the computer executable instructions further cause the processor to: automatically deploy the virtual machine on the heuristically selected host (Tremain: para. [0131] configuration of virtual server may be automated. para. [0149] [0187] customer-specific computer equipment, once a specification for such structure has been determined by a customer, an virtual system can be brought into being entirely automatically.  Keshav: col. 6, lines 5-21. heuristic methods… used to select a new physical host).

Regarding claim 15, Tremain in view of Montano, Keshav, Aman, and Eilert teach the non-transitory computer-readable storage medium of claim 10, wherein the virtual machine includes one or more virtual CPUs (Tremain: para. [0077] virtual file server appears exactly as though it were a real file server having a real CPU…  para. [0116] multiple virtual servers that have different virtual processor architectures).

Regarding claim 18, Tremain in view of Montano, Keshav, Aman, and Eilert teach the non-transitory computer-readable storage medium of claim 10, wherein the configuration further specifies an operating system to be implemented in the virtual machine (Tremain: para. [0199] operating system software and applications are installed onto the virtual servers.  para. [0203] virtual operating systems and virtual firewalls, etc., may be used according to different customers' requirements).

Regarding claim 20, Tremain in view of Montano, Keshav, Aman, and Eilert teach the device of claim 19, wherein the virtual machine is a staged virtual machine (Tremain: para. [0174] pre-configured virtual machines stored for different customers).

Regarding claim 21, Tremain in view of Montano, Keshav, Aman, and Eilert teach the device of claim 19, wherein the information is received from a remote computer system (Tremain: fig. 4; para. [0041] customer terminals for accessing these systems).

Regarding claim 23, Tremain in view of Montano, Keshav, Aman, and Eilert teach the device of claim 19, wherein the one or more programs further include instructions for: automatically deploying the virtual machine on the heuristically selected host (Tremain: para. [0131] configuration of virtual server may be automated.  para. [0149] [0187] customer-specific computer equipment, once a specification for such structure has been determined by a customer, virtual system can be brought into being entirely automatically.  Keshav: col. 6, lines 5-21. heuristic methods… used to select a new physical host).

Regarding claim 24, Tremain in view of Montano, Keshav, Aman, and Eilert teach the device of claim 19, wherein the virtual machine includes one or more virtual CPUs (Tremain: para. [0077] virtual file server appears exactly as though it were a real file server having a real CPU… para. [0116] multiple virtual servers that have different virtual processor architectures).

Regarding claim 27, Tremain in view of Montano, Keshav, Aman, and Eilert teach the device of claim 19, wherein the configuration further specifies an operating system to be implemented in the virtual machine (Tremain: para. [0199] operating system software and applications are installed onto the virtual servers.  para. [0203] virtual operating systems and virtual firewalls, etc., may be used according to different customers' requirements).

Claims 4, 13, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremain in view of Montano, Keshav, Aman, Eilert, and Healy, US Patent Publication No. 2002/0147823 (“Healy”).

Regarding claim 4, Tremain does not teach the method of claim 1, wherein the information is received using an application programming interface.
Healy discloses communicating information using an application programming interface (para. [0064] message and connection services are accessed via an API.  para. [0082],[0083] message services offer a simple API for connecting to hosts, sending XML commands, receiving XML responses).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain with Healy’s disclosure of communicating using an API such that the information of Tremain is received using the API.  One of ordinary skill in the art would have been motivated to implement Healy’s API in order to have provided an interface to facilitate communications between clients and hosts, in this case, the customer and the system to setup virtual machines.  

Regarding claim 13, the claim is a medium claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claim 13 is rejected under a similar rationale as claim 4.

Regarding claim 22, the claim is a device claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claim 22 is rejected under a similar rationale as claim 4.

Claims 7, 16, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremain in view of Montano, Keshav, Aman, Eilert, and Alexander et al. US Patent Publication No. 2002/0075307 (“Alexander”).

Regarding claim 7, Tremain does not teach the method of claim 1, further comprising: prior to receiving the information, authenticating the individual, wherein receiving the information includes receiving the information from the authenticated individual.
Alexander discloses a program comprising instructions to prior to receiving a request, authenticating a user, wherein receiving the request includes receiving the request from the authenticated user (para. [0050] authorized user 57 issues a request.  para. [0052] authorized user has gained access to the premises server 32, allow the client computing device 90… to issue the appropriate requests or commands to the premises server 32).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain with Alexander’s disclosure of authenticating a user and receiving a request from the authenticated user.  One of ordinary skill in the art would have been motivated to do so because Tremain is concerned with providing security (para. [0078],[0135]), and Alexander would have further protected the system of Tremain by controlling access to the system.  

Regarding claim 16, Tremain does not teach the non-transitory computer-readable storage medium of claim 10, further comprising: prior to receiving the information, authenticating the individual, wherein receiving the information includes receiving the request from the authenticated individual.
Alexander discloses a program comprising instructions to prior to receiving information, authenticating a user, wherein receiving the information includes receiving the request from the authenticated user (para. [0050] authorized user issues a request.  para. [0052] authorized user has gained access to the premises server 32, allow the client computing device 90… to issue the appropriate requests or commands to the premises server 32).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Tremain with Alexander’s disclosure of authenticating a user and receiving a request from the authenticated user.  One of ordinary skill in the art would have been motivated to do so because Tremain is concerned with providing security (para. [0078],[0135]), and Alexander would have further protected the system of Tremain by controlling access to the system.  

Regarding claim 25, the claim is a device claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 25 is rejected under a similar rationale as claim 7.

Claims 8, 17, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tremain in view of Montano, Keshav, Aman, Eilert, and Pan et al. US Patent No. 6,775,701 (“Pan”).

Regarding claim 8, Tremain does not teach the method of claim 1, further comprising: prior to heuristically selecting the host, validating the information according to one or more rules.
Pan discloses instructions for validating information according to one or more rules (col. 5, line 66-col. 6, line 13. validator 21 interprets policies stored in policy repository to determine the overall validity of a service reservation.  validator 21 uses identification data present in the request).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Tremain and Keshav with Pan’s disclosure of validating information such that the prior to the heuristically selecting as disclosed in Keshav, information is validated according to one or more rules.  Tremain and Pan are related to provisioning resources to a requesting user.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to validate information to prevent unauthorized requests and ensure that there are sufficient resources to fulfill a request (col. 6, lines 14-29).

Regarding claim 17, the claim is a medium claim corresponding to claim 8 and comprising similar subject matter.  Therefore, claim 17 is rejected under a similar rationale as claim 8.

Regarding claim 26, Tremain does not teach the device of claim 19, further comprising: prior to heuristically selecting the host, validating the request according to one or more rules.
Pan discloses instructions for validating a request according to one or more rules (col. 5, line 66-col. 6, line 13. validator 21 interprets policies stored in policy repository to determine the overall validity of a service reservation.  validator 21 uses identification data present in the request).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the combination of Tremain and Keshav with Pan’s disclosure of validating a request such that the prior to the heuristically selecting as disclosed in Keshav, a request is validated according to one or more rules.  Tremain and Pan are related to provisioning resources to a requesting user.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to validate information to prevent unauthorized requests and ensure that there are sufficient resources to fulfill a request (col. 6, lines 14-29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445